Title: Benjamin Austin to Thomas Jefferson, 11 December 1815
From: Austin, Benjamin
To: Jefferson, Thomas


          
            
              Sir
              Boston Decr 11 1815
            
            Since the return of General Dearborne from his visit to monticello, I am highly gratify’d in hearing that you enjoy your health & that you are so happily situated in your domestic retirement.—During the convulsions of Europe, & the events which have taken place in our own Country, a person of your accurate observation must have experienced the most anxious solicitude for the result of those important controverceis.—As to France we are all disapointed in a termination of a revolution, which promised a releif from the tyranny of establishments, which are advocated (even in America) as legitimate.—But the “ways of heaven are dark & intricate,” & we are oblig’d to submit to the decrees of providence, however contrary to what we may think, are productive of the general happiness of Mankind.—As France has fallen by an Alliance of Tyrants, America must expect to rise by a Union of freemen acting in their Constitutional capacity—Their destiny is a lesson of admonition to Us.—
            It must afford you the highest consolation to find, that the honor & Glory of our Country, have been promoted, by the very means which our enemies had predicted would be ruinous & destructive—nothing but the interposition of providence could have produced so much good, from what was consider’d by many, as productive of so much Evil.—The united states were compel’d into a controvercy in defence of their maritime rights, which if they had faild in vindicating, would probably have check’d, if not eventually have terminated their future prosperity as a nation.—at the beginning of the controvercy conflict, the prospect was gloomy & perilous: repeated disasters almost appal’d us in the prosecution, while the internal enemy Enemy were dayly becoming formidable, by every insidious management which faction could generate—amidst these complicated difficulteis, we have succeeded in our Appeal to Heaven, & every American must feel a pride, that the energeis of an administration beset with such a Phalanx of opposition, have triumph’d, not only over the forign Enemy, but baffled the efforts of a more dangerous combination of domestic Foes.—As the present state of our Country demands some extraordinary efforts in Congress to bring forward the Agricultural & manufacturing Interests of the united States, I am induced to mention the plea often used by the freinds of England, that the Work Shops of Europe are recommended by you, as the most proper to furnish to furnish Articles of manufactures to America.—By which they infer, that it is  Your opinion, the manufactures of this Country are not proper objects for Congressional pursuits.—They frequently enlarge on this Idea, as corresponding with your sentiments, & endeavor to weaken our efforts in this particular, by quoting you as the advocate of foreign importations, manufactures, to the exclusion of our own.—not that these persons are influenced by  any generous on or freindly motive towards you, but they think it will answer their purposes, if such sentiments can be promulgated with any appearance of respect to your opinion—I am sensible that they mean to misrepresent your real intentions, being convinced, that the latitude which these persons take with your abstract remarks on manufactures is far beyond which what your you orginally contemplated.—A Nation whose feilds are abundantly covern’d with merino Sheep Flax & Cotton, it is hoped, will not long depend on Looms at 3000 miles distance, to furnish them with Cloathing, provided their ingenuity & enterprize are adequate to produce such necessary Articles from their internal resources, & industry.—
            you will pardon my remarks, & excuse my writing you on this subject—but it would be an essential service at this Crizis, when the sub question of manufactures will come so powerfully before Congress by petitions from various important establishments, if you would condescend to explain more minutely your Idea of the Work Shops of Europe, in the supply of such articles as can be manufactur’d among ourselves.—As it could not be your intention to discourage all domestic manufactures, & render useless our raw materials, an explanation from you on this subject would greatly contribute to the advancement of those manufactures, which have now risen to a respectable state of maturity & improvement.—If the general Idea shd prevail, that you prefer foreign Work Shops to domestic, the high Character you sustain among the freinds of our Country, may lead many them to a discouragment of that enterprize, which is vewed by many as an essential object of our Independance—I should not have taken the freedom to suggest my Ideas, but being convinc’d of your patriotism & devotedness to the good of your Country, have urged me to make these observations.—your candor will allow pardon if they are incorrect.—
            I should be happy in receiving a reply, for in the present state of political controvercy & intrigue, the real republicans must rely on our “long tried patriots” (among which you stand foremost) to guide & direct in the future pursuits of Goverment—Though retir’d from public life, yet your private Council is essential, & we must solicit your aid, to substantiate in Peace, what we obtaind in War.—The patriot is always call’d on Duty, while the exigencies of the his Country need his advice, & his exertions are requird to carry it into operation.—We are limited but to a few years to discharge our trust as Citizens, & we must become the more active as the period shortens.—The old patriots if not employd in navigating the Ship, yet they are vew’d as Beacons by which the  helmsmen must steer to the Haven of Safety—
            Your freinds in this quarter would be highly gratify’d if y it sd be in your power to visit them in these “ends of the Earth”—Massachusetts once stood high, & was powerfull, but out of the Strong came forth weakness—I remain Sir
            
              with the highest sentiments of Respect, Your undeviating freind
              Benjn Austin
            
          
          
            PS—As I have been honord by your acceptance of a Volume of Old South, permit me to present you with the enclos’d pamphelt for your candid perusal a few corrections of the print are necessary—
          
        